DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 8 and 21-27 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



The original Disclosure does not provide support for “the negative electrode and the positive electrode oriented in a vertical configuration to generate a consistent horizontal electric field”, as claimed.

Claim 1 also requires, that:  “wherein a crust forms on the raw whole produce”, however, the only discussion toward a “crust” in the  submitted Disclosure, is at para. 0039, which states: in combination with the below described blanching and frying steps, improves the texture to provide more crispness in the finished product. As depicted in Figure 4, the treatments described herein result in a crust formation that contributes to-16- an improved texture.  Therefore such a claim is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 22 and 25 were amended to present percentages of components, however, the claims do not have a unit associated with said percentages, therefore the amounts required of the claims are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 8, 21, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,865,563) in view of the combination of Bows (7,695,746), Zittel (6,263,785), Pulsemaster, Kempkes, Lewbart (4,641,672), Van Ord, Lebovka, Assad (2010/0040750) and Zyzak (2004/0101607).

Pulsemaster: PEF for potato treatment; published online at least by Dec. 09, 2014 at: https://web.archive.org/web/20141209015747/https://www.pulsemaster.us/pef-products/potato-products

Kempkes: Industrial PEF Systems; presented October 2016 at International Non-thermal Processing Workshop 2016 in Beijing, China.

Van Oord: WO2011/139144; published Nov. 10, 2011.

Lebovka: Treatment of potato tissue by pulsed electric fields with time-variable strength: Theoretical and experimental analysis; Journal of Food Engineering 137 (2014) 23–31. 




Independent claim 1
Wright teaches a method of making fried produce (i.e. potato) crisps, the method comprising the ordered steps of: slicing (top of col. 3+), blanching (top of col. 3+) and frying (3, 44+).  Wright further provides that such ordered steps have been known in the art (1, 11+).

Slicing
Wright teaches slicing to form slices (top of col. 3+), with raw potatoes (ab.).

Blanching process parameters
Wright is not explicit about the blanching process parameters, such as blanching in a water solution at a temperature in a range of 160°F to 180°F for a duration of between 2 minutes to 5.5 minutes to form blanched slices.
Bows also teaches methods of making vegetable (e.g. potato) chips (i.e. crisp) (1, 15+ and 2, 28+) using steps of washing, peeling, slicing (3, 40+) and blanching (3, 54+); and further provides the blanching is done with an aqueous solution (i.e. water) from about 80 to 100 °C (175 to 213 °F) for a duration of about 50 seconds to 3 minutes (5, 27+). 
Bows further teaches that given a thinner slice, less time is required in the blanching step, whereas, given a thicker slice, more time is required in the blanching step (5, 31+), which provides that the duration of the blanching step is result effective.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making vegetable (e.g. potato) chips/crisps, using steps of slicing and blanching, as the modified teaching of Wright, to include a step wherein the blanching is in a water solution at a temperature of 160°F to 180°F for a duration of between 2 minutes to 5.5 minutes, as claimed, because Bows illustrates that the art finds encompassing blanching times/temperatures to be suitable for similar intended uses, including methods of making vegetable (e.g. potato) chips/crisps, using steps of slicing and blanching, which further shows that it was known for such a thing to have been done; and also provides that given a thinner slice, less time is required in the blanching step, whereas, given a thicker slice, more time is required in the blanching step (5, 31+), which provides that the duration of the blanching step is result effective.

The modified teaching does not discuss blanching in a rotary drum blancher including a screw to create a turbulent environment with continuous agitation of the produce slices.
Zittel also teaches methods of blanching (ti.) potatoes (13, 45+), and further provides that by using rotary blanchers, the food churns and tumbles through a turbulent hot water bath, which provides the benefit of processing a larger volume of food product at greater speed than other comparably blanchers (1, 28+). 

Said blancher (Fig. 8) has an auger (44) with plurality of axially spaced apart and interconnected flights (46) that are spiral positioned through the length of the interior of the tank (28) (see 6, 48+).  Such a teaching provides that the plurality of produce is blanched in a rotary drum blancher including a screw to create a turbulent environment with continuous agitation of the produce slices.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of blanching potato products, as the modified teaching above, to include that the apparatus is a rotary drum, as claimed, because Zittel illustrates that the art finds suitable for similar intended uses, including methods of blanching potato products (see MPEP 2144.07) which further shows that it was known for such a thing to have been done; and also teaches that it provides the benefit of processing a larger volume of food product at greater speed than other comparably blanchers; furthermore, Zittel’s teaching is clear that the blanching itself is similarly provided to other methods of blanching, however, the apparatus used merely automates the blanching step, allowing for faster processing speeds, however, it has been well settled that it is not invention to broadly provide a mechanical or automatic means to replace a manual activity which has accomplished the same results (see MPEP 2144.04.III).  





Frying
Wright teaches that the slices are fried in a deep fat fryer after slicing and blanching (3, 44+) wherein the process is toward making chips (i.e. crisps) (1, 12+), which provides a step of 10frying the blanched slices to form a plurality of produce crisps.  

Deep fat fryers are vats with oil open to atmosphere, therefore the fry type is atmospheric, as claimed.

Pretreatment (prior to slicing)
The modified teaching, does not discuss the pretreatment, prior to slicing, as claimed.
Pulsemaster also teaches methods of making potato crisps with a step of pre-treatment, and further provides that such a step includes a pulsed electric field (PEF) treatment that causes tiny pores in the potato cell walls, also known as cell permeabilization, which facilitates cutting, blanching, drying and frying processes.
Pulsemaster teaches that PEF improves cutting by producing the benefit of smooth surfaces, sharp edges, wherein about 40% less cutting force is needed for whole potatoes as main results. PEF technology enables cutting at optimal product texture. The improved cutting of crisps results in smoother surfaces and less coloration; and subsequently reduces the oil uptake and water retention which leads to crunchier crisps. See the photo in the short article to see that the process is in a chamber, as claimed.

Therefore, Pulsemaster provides the claimed step of applying a pulse electric field to a plurality of whole produce in a pulsed electric field treatment chamber. Pulsemaster  provides the benefit to such a method step includes: Improved cut quality and subsequent reduction of French fry breakage and shattering; Blanching, drying and prefrying times are shortened; Reduced water and energy consumption; Improved sugar leaching and subsequent reduced acrylamide formation (a commonly known carcinogen) during frying; Reduced frying oil absorption; Softer tissue structure allows the use of different potato varieties and cutting technology to create new product shapes; and For potato crisps production also: thinner and smoother crisps, more even and lighter color, crunchier bite.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato crisps by slicing (i.e. cutting), blanching and frying, as the modified teaching of Wright, to include the use of a PEF pretreatment, as claimed, because Pulsemaster teaches that there are benefits to such a method step, including: Improved cut quality and subsequent reduction of French fry breakage and shattering; Blanching, drying and prefrying times are shortened; Reduced water and energy consumption; Improved sugar leaching and subsequent reduced acrylamide formation (a commonly known carcinogen) during frying; Reduced frying oil absorption; Softer tissue structure allows the use of different potato varieties and cutting technology to create new product shapes; and for potato crisps production also: thinner and smoother crisps, more even and lighter color, crunchier bite; also Pulsemaster illustrates that the art finds such a step to be suitable for similar intended uses, including 

Potatoes that are provided to the pretreatment chamber
The modified teaching, in Pulsemaster, is not explicit about the produce that is provided to the PEF treatment being raw, however, is clear that the PEF treatment is used instead of a preheat step, before slicing, and those in the art understand that potatoes are typically raw prior to such a treatment, therefore it would be reasonable to expect that the potatoes provided in of Pulsemaster are also raw.

The modified teaching, in Pulsemaster, is toward “potatoes” therefore a plurality is provided.

The modified teaching does not discuss what is well understood, that food PEF methods are water bath processes. 
Kempkes also teaches methods of using PEF treatments for whole produce in water and further provides that the produce is located between a parallel plate conveyor within the taught PEF chamber with a horizontal conveyor system (see Fig. 7 and line starting: For treatment of whole apples or potatoes… on the 7th page).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify food PEF methods for whole produce in water, as the modified teaching above, to include the produce is located between a parallel plate conveyor within the taught PEF chamber with a horizontal conveyor system, because Kempkes illustrates that the art finds such a thing to be suitable for similar intended uses, including food PEF methods for whole produce in water (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for the pulsed electric field treatment chamber containing a predetermined water level, since the chamber for PEF processing has limited space it is a matter of common sense that the amount of water use must also be limited, and therefore it would have been obvious to one of skill that the water provided is at a predetermined level.

As for the provided produce being located between an upper horizontally disposed conveyor belt and a lower horizontally disposed conveyor belt, the modified teaching, in Kempkes, provides that the produce is located between a parallel plate conveyor within the taught PEF chamber with a horizontal conveyor system (see Fig. 7 and line starting: For treatment of whole apples or potatoes… on the 7th page).


As for said conveyor system having an upper belt and a lower belt, the modified teaching, in Kempkes, shows that the conveyor belt of Fig. 7 has pulleys, which means that the belt is in a loop configuration, with parallel sections.
The modified teaching does not show that the whole items are located between the two parallel sections of the conveyor belts.
Lewbart also teaches methods of conveying, and further provides that there are top and bottom belts positioned with whole items in between them (Fig. 2, and the 3rd from last para.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of conveying whole items, as the modified teaching above, to include that whole items are located between the two parallel sections of the conveyor belts, top and bottom, as claimed, because Lewbart illustrates that the art such a conveying configuration to be suitable for similar intended uses, including methods of conveying whole items (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

PEF process parameters
Field strength: The modified teaching does not discuss the electric field parameters, such as applying a pulsed electric field of at least 1.1 kV/cm to the produce, while in the PEF chamber.


Van Oord also teaches methods of applying a PEF to food and further provides the electric field applied to the raw produce comprises an electric field of 1.75 kV/cm, which encompasses at least 1.1 kV/cm (see Table A), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention, to modify the method of applying a PEF to food in a chamber, as the modified teaching above, to include electric field parameters, as claimed, because Van Oord illustrates that the art finds encompassing amount to be suitable for similar intended uses, including methods of applying a PEF to food in a chamber, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Field consistent: As for the electric field being consistent, with regard to the prior art, said phrase encompasses that the field is localized, as noted in para. 0030 of the submitted Specification. The modified teaching, in Kempkes, shows that the electric field is localized to within the PEF chamber, therefore it is consistent, as claimed (see Fig. 7 and discussion thereof, and before and after said Figure).
 
Disintegration index: 
The claim requires that the pulse electric field is conducted at an electric field strength and at a frequency such that a disintegration index Zp is between about 0.2 to about 0.35, wherein Zp is disclosed as satisfying the following formula 

    PNG
    media_image1.png
    51
    291
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    41
    248
    media_image2.png
    Greyscale



Although the international standard for: electric field strength is newtons per coulomb (N/C) or volts per meter (V/m); and frequency is Hz; the modified teaching does not discuss the claimed process parameters. 
Lebovka also teaches methods of using PEF technology on potatoes (ab., 2nd col. of pg. 25) and further provides the use of amounts of electric field strength (E, V/m, V/cm) (2nd col. of pg. 25); and frequency (Hz) (bottom half of para. 2nd on page 26) that have a property of disintegration index (Z) (ab.).
Lebovka teaches that in persistent method strategies the sign of dE was the same as the sign of d2 Z/dW2, so, the increase of dZ/dW in this strategy resulted in increase of E, and vice versa. In anti-persistent strategy, the signs of d2 Z/dW2 and dE were opposite.  Therefore the teaching provides the existence of Z, and that it is result effective based on the method strategy (persistent or anti-persistent) and the energy ((E)lectric field strength) (see the discussion above Fig. 1). 
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the disintegration index (Zp) used in the process of the modified teaching above, in view of Lebovka, through routine experimentation, including the use of a disintegration index value of between about 0.2 to about 0.35, as claimed, because Lebovka provides one of skill with a method of optimizing said Zp value, and the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.


PEF form crust on produce
A crust: Since a potato chip/crisp is taught, the modified teaching imparts that a crust (i.e. hard outer surface) was formed on the raw whole produce that was used to produce a fried produce crisp.

PEF chamber configuration
The modified teaching, in Van Oord, also provides that the chamber used has a grounded electrode (part 6 of Fig. 1) at the bottom of the process chamber and a voltage electrode (part 7 of Fig. 1) at the top of the chamber.  When observing Figure 1, it is noted that the grounded electrode (part 6) is in line with the side of the DC power supply that is connected with ground, which means that it is a negative electrode. Since the voltage electrode (part 7) is in line with the positive side of the DC power supply, it is a positive electrode.
Such a teaching shows the claimed configuration of the treatment chamber comprising a treatment space between 5a negative and a positive electrode, wherein the negative electrode and the positive electrode oriented in a vertical configuration.
It would have been obvious to one of skill in the art, at the time of filing/the invention, to modify the method of applying a PEF to food in a chamber, as the modified teaching of Wright, to include that the configuration of the treatment chamber comprising a treatment space with a vertical configuration that generates an electric field between 5a negative and a positive electrode, wherein the negative electrode and the positive electrode in opposite each other, as claimed, because Van Oord illustrates that the art finds such a PEF chamber configuration to be suitable for similar intended uses, including methods of applying a PEF to food in a chamber, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.
Because the teaching provides that the pulsed electric field treatment chamber comprising a treatment space between a negative and a positive electrode, the negative electrode and the positive electrode for PEF treatment, the orientation (vertical or horizontal) of electric field generated, makes no distinction over the teaching above, because, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).

Moisture and oil content of fried potato slices
Wright does not discuss the moisture content of the fried potato chips, as claimed.
Assad also teaches methods of making fried potato slices, and further provides:
a moisture content of from 2 to 12 wt% (2, 1+), which encompasses the claim of a moisture content of between about 2 to 3.5 percent; and
an oil content of less than 30 wt% (ab.), which encompasses the claim of an oil content between about 28% and about 40%.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potato slices, as the modified teaching above, to include the specifically claimed moisture and oil contents, because Assad illustrates that the art finds encompassing amounts to be suitable for similar intended 

Acrylamide content of product made
The modified teaching does not discuss the acrylamide content of the fried potato slices.
Zyzak also teaches methods of making potato chips, comprising steps of slicing, blanching and frying (0127), and further provides that the acrylamide content is below 10 ppb (0128), which encompasses the claim of an acrylamide content of below 250 ppb.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making potato chips, comprising steps of slicing, blanching and frying, as the modified teaching above, to include the potato chips have an acrylamide content of below 250 ppb, as claimed, because Zyzak illustrates that the art finds encompassing acrylamide contents to be suitable for similar intended uses, including methods of making potato chips, comprising steps of slicing, blanching and frying (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Dependent claims 
As for claim 2, the modified teaching, in Bows, provides blanching with an aqueous/water solution from about 80 to 100 °C (i.e. 175 to 213 °F) for a duration of about 50 seconds to 3 minutes, wherein the process time is result effective depending on the slice thickness (as discussed above), which encompasses the claim of blanching is in a water solution at a temperature of 160°F to 175°F.

As for claim 3, the modified teaching, in Bows, provides blanching with an aqueous/water solution from about 80 to 100 °C (i.e. 175 to 213 °F) for a duration of about 50 seconds to 3 minutes, wherein the process time is result effective depending on the slice thickness (as discussed above), which encompasses the claim of blanching is in a water solution for a duration of between 1.5 minutes and 3 minutes.  

As for claim 4, as for placing the produce slices in said blanching solution immediately after slicing the pulsed raw whole produce: since immediate, by definition, means being next in line; and Wright teaches the method of making fried produce (i.e. potato) crisps wherein the steps are ordered by slicing, then blanching, such a limitation is provided in the rejection above.





Although it has not been written down, it would be a matter of common knowledge that batch/flight size is limited by the space provided, therefore, it would be reasonable to expect that the size of the batch within the flight would be based on the space provided.
Therefore, one of skill would merely need to adjust the size of the space for each flight to achieve the desired flight size, including a space that would accommodate flights having a mass of 1.3 lbs and 14.1 lbs, as claimed, because it would be a matter of common knowledge that batch/flight size is limited by the space provided.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of blanching potato products, as the modified teaching above, to include flights having a mass of 1.3 lbs and 14.1 lbs, as claimed, because although it has not been written down, it would be a matter of common knowledge that batch/flight size is limited by the space provided, therefore, it would be reasonable to expect that the size of the batch within the flight would be based on the space provided; and one of skill would merely need to adjust the size of the space in the blancher 

As for claim 21, the matter of the blancher being configured to have a throughput of between about 400 lbs/hr and about 1800 lbs/hr, makes no distinction over the teaching above, because, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).

As for claim 24, the modified teaching, in Zyzak, provides produce slices having a 3US Appl. 16/226,493thickness of about 0.02 to 0.06 inches (about 0.1 to 1.5 mm) (0127), which encompasses the claim of 0.06 to 0.1 inches.  

As for claim 26, the modified teaching, in Van Oord, provides an electric field of 1.75 kV/cm, which encompasses about 1.1 kV/cm to about 3.0 kV/cm, as claimed.  

As for claim 27, the matter of the upper horizontally disposed conveyor belts having bottom surfaces that are below a predetermined water level, makes no In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,865,563) in view of the combination of Bows (7,695,746), Zittel (6,263,785), Pulsemaster, Kempkes, Lewbart (4,641,672), Van Ord, Lebovka, Assad (2010/0040750) and Zyzak (2004/0101607), as applied to claims 1-4, 8, 21, 24 and 26-27 above, further in view of DDD.
DDD: Duarte-Delgado: Natural variation of sucrose, glucose and fructose contents in Colombian genotypes of Solanum tuberosum Group Phureja at harvest; J Sci Food Agric 2016; 96: 4288–4294

As for claim 22, the modified teaching does not discuss the sucrose level in the potatoes used.
DDD also teaches methods of using potatoes (ab.), and further provides that they comprise from 0.6 to 2.9 percent (i.e. 6.39 to 29.42 g/kg) of sucrose, which encompasses the claimed range of about 1 % to about 6%.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using potatoes, as the modified teaching above, to include their sucrose content, as claimed, because DDD illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of .

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,865,563) in view of the combination of Bows (7,695,746), Zittel (6,263,785), Pulsemaster, Kempkes, Lewbart (4,641,672), Van Ord, Lebovka, Assad (2010/0040750) and Zyzak (2004/0101607), as applied to claims 1-4, 8, 21, 24 and 26-27 above, further in view of Ashourian (2014/0335249)
As for claim 23, the modified teaching does not discuss the use of sweet potatoes to make snack foods.
Ashourian also teaches methods of making snack foods with sliced (0052), blanched (0030), fried (0030) produce (0052), including the use of sweet potatoes (0052).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making snack foods, comprising; slicing, blanching and frying, as the modified teaching above, to include the use of sweet potatoes, as claimed, because Ashourian illustrates that the art finds sweet potatoes to be suitable for similar intended uses, including methods of making snack foods, comprising; slicing, blanching and frying (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (3,865,563) in view of the combination of Bows (7,695,746), Zittel (6,263,785), Pulsemaster, Kempkes, Lewbart (4,641,672), Van Ord, Lebovka, Assad (2010/0040750) and Zyzak (2004/0101607), as applied to claims 1-4, 8, 21, 24 and 26-27 above, further in view of Wicklund.
Wicklund: Acrylamide in potato crisp—the effect of raw material and processing; LWT - Food Science and Technology; Volume 39, Issue 5, June 2006, Pages 571-575

As for claim 25, the modified teaching does not discuss wherein the sugar content of the potatoes before blanching (i.e. raw) and after blanching.
Wicklund also teaches methods of using potatoes, and further provides that the amount of sucrose after blanching is result effective based on the cultivar and blanching time (see Table 1). 
The NCT-97-40-3-20 cultivar has 351 mg/kg of sucrose before blanching (i.e. raw) and 169 mg/kg of sucrose after blanching for 2.5 minutes (41 wt%).
The Beate cultivar has 741 has 741 mg/kg of sucrose before blanching (i.e. raw) and 498 mg/kg of sucrose after blanching for 2.5 minutes (68 wt%).


Therefore, it is the examiner’s position that both process parameters of sucrose content after blanching and blanching time are known result effective variables.  If the blanching time was low it would result in higher sucrose levels, and visa-versa. 
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the difference in the amount of sucrose in a potato when it is raw versus when it is blanched, based on the amount of blanching time used prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Response to Arguments
It is asserted, that the claimed limitations presented in the claim amendments of 12/22/2020 are rejected in the Office Action of 7/29/2020.
In response, Applicants timely response is appreciated.  Please see the modified rejection above, necessitated by said amendments. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793